TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 30, 2016



                                       NO. 03-15-00090-CR


                                Christopher Leverson, Appellant

                                                  v.

                                   The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment entered by the county court. Having reviewed the record

and the parties’ arguments, the Court holds that there was no reversible error in the county

court’s judgment. Therefore, the Court affirms the county court’s judgment. The appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.